DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 7/19/2022, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 9, cited in the office action of 4/19/2022, is moot.
In view of the amendments filed on 7/19/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 15, cited in the office action of 4/19/2022, is moot.
In view of the amendments filed on 7/19/2022, the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claim 15, cited in the office action of 4/19/2022, is moot.
Regarding the objection to the specification, the Applicant stated that the amendment to claim 15 overcomes the Section 112 rejection, which simultaneously overcomes the specification objection. This is not found persuasive as the language stating that the device is used in “any anatomical region of the human body” is still present in the specification. Since the device of the present application is not to be used in any anatomical region of the human body, but only in bony regions, the language “any anatomical region in the human body” is an inaccurate description of the use of the present device. Therefore, the specification objection has been maintained. It is recommended that the Applicant remove the language from the specification to overcome these issues.


Applicant’s remaining arguments with respect to claim(s) 9, 13, 15, and 16 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the axis" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the specification states that the device can be used in any anatomical region of the body. It is unclear how or if it is possible for the implant to work in regions other than bone tissue. Appropriate correction and/or clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 9, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck et al. (US Pub. No. 2006/0167555; hereinafter Heck).
Heck discloses the following regarding claim 9: a device for facilitating the formation of new bone tissue, the device comprising: a body (e.g., 53C) that defines an upper portion (please see annotated Figure A, below) and a lower portion (Figure A), said lower portion having a substantially frustum shape (Figs. 3-4; para. 0060), said upper portion having a substantially cylindrical shape (Figs. 3-4; para. 0062), said lower portion being adapted to be inserted into a medullary canal of a bone (paras. 0016-0017, where the size and shape of the device would allow it to be fully capable of being inserted into a medullary canal), wherein said body is an internally hollow body (Fig. 4) which has a top opening (upper opening at element 79C) and a bottom opening (lower opening at element 83C), said device being provided by an additive powder technology (para. 0078), wherein said lower portion and said upper portion of the body have a porous outer surface configured to facilitate osseointegration (para. 0062), wherein said upper portion is internally contoured in steps toward the axis (81C) of the body (Fig. 4), so as to define, from the upper portion toward the lower portion, a first step (Figure A) which connects a first inner upper portion (Figure A) to a second inner upper portion (Figure A), by way of a curved portion (Figure A), and a second step (Figure A) which connects the second inner upper portion to an inner surface of the lower portion (Figure A), and wherein said upper portion is blended with said lower portion with a curved segment (Figs. 3-4; Figure A).

    PNG
    media_image1.png
    347
    538
    media_image1.png
    Greyscale

Figure A.

Please note that in device claims, the method of making the device is not germane to the patentability of the device itself. The method limitations in device claims are considered to the extent that they further define the final structure of the claimed apparatus. In the instant case, the method limitations of the hollow body having top and bottom openings provided by an additive powder technology, fail to structurally distinguish the present invention from the prior art. Please also note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Heck discloses the following regarding claim 13: the device according to claim 9, wherein the device is coated with hydroxyapatite (para. 0055).  
Heck discloses the following regarding claim 15: the device according to claim 9, wherein the device is configured to be positioned at the apex of stump of available bone (paras. 0016-0017, where the size and shape of the device would allow it to be fully capable of being positioned at the apex of a stump of bone).
Heck discloses the following regarding claim 16: the device according to claim 9, wherein said lower portion has a smaller diameter than said upper portion (Figs. 3-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774